Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 17/144,696 filed on January 08, 2021.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub # 2015/0317014 to Miyake et al. (Miyake).
Regarding independent claim 1, Miyake discloses a display apparatus comprising:
a substrate (Fig. 10: 31) including a display area (Fig. 10: 33), and a non-display area (Fig. 10: 34) adjacent to the display area (33);
a first thin-film transistor (Fig. 10: 201 and ¶0199; also see ¶0045 which discloses that the transistors are tft) disposed on the substrate (31) and including a first semiconductor layer including an oxide semiconductor material (¶0080-0096 discloses the materials for the first semiconductor); and
a second thin-film transistor (Fig. 10: 200 and ¶0199; also see ¶0045 which discloses that the transistors are tft) disposed on the substrate and including a second semiconductor layer including a silicon semiconductor material (¶0080-0096 discloses the materials for the second semiconductor),
wherein a surface roughness of the first semiconductor layer is increased by plasma treatment (¶0108 and 0382).
Regarding claim 3, Miyake discloses wherein the first semiconductor layer comprises an oxide of at least one material selected from the group consisting of indium (In), gallium (Ga), tin (Sn), zirconium (Zr), vanadium (V), hafnium (Hf), cadmium (Cd), germanium (Ge), chromium (Cr), titanium (Ti), aluminum (AI), cesium (Cs), cerium (Ce), and zinc (Zn) (¶0080).
Regarding claim 6, Miyake discloses wherein the first thin-film transistor comprises: a gate electrode (see Examiner’s Mark-up below in claim 10) overlapping the first semiconductor layer (¶0221, it is noted that the transistor 201 includes a semiconductor layer); and an insulating layer (Fig. 10: 216 and ¶0200) disposed between the first semiconductor layer (see Examiner’s Mark-up below in claim 10) and the gate electrode (see Examiner’s Mark-up below in claim 10).
Regarding claim 7, Miyake discloses wherein the insulating layer (216) overlaps the first semiconductor layer (see Examiner’s Mark-up below in claim 10).
Regarding claim 9, Miyake discloses wherein a lower metal layer (Fig. 10: a lower metal is not labeled but ¶ 0204 and 0280 explicitly discloses a gate electrode (or metal layer)) disposed between the substrate (Fig. 10: 31) and the first semiconductor layer (see Examiner’s Mark-up below in claim 10) to overlap the first semiconductor layer. It is well known in the art that the thin film transistor includes a metal layer (or a gate electrode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2015/0317014 to Miyake et al. (Miyake) in view of U.S. Pub # 2011/0124164 to Noda et al. (Noda).
Regarding claim 2, Miyake as previously modified discloses the surface roughness of the first semiconductor layer (see the rejection of claim 1 above).
Miyake as previously modified fails to explicitly disclose wherein the surface roughness of the first semiconductor layer is in a range of about 2 nm to about 30 nm.
Noda discloses wherein the surface roughness of the first semiconductor layer is in a range of about 2 nm to about 30 nm (such as 3-4nm which is within the claimed range).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the first semiconductor layer of Miyake with the surface roughness as taught by Noda in order to obtain a semiconductor layer with a plane surface (¶0096).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2015/0317014 to Miyake et al. (Miyake) in view of U.S. Pub # 2018/0374956 to Lee et al. (Lee 956’).
Regarding claim 4, Miyake as previously modified discloses a protruding portion (surface unevenness) is formed on a surface of the first semiconductor layer by the plasma treatment (¶0382), wherein a protruding portion (surface unevenness) is formed on a surface of the first semiconductor layer by the plasma treatment (¶0382).
Miyake as previously modified fails to explicitly disclose an indium (In) content of the protruding portion is greater than a gallium (Ga) content of the protruding portion or a zinc (Zn) content of the protruding portion.
Lee 956’ discloses an indium (In) content of the protruding portion is greater than a gallium (Ga) content of the protruding portion or a zinc (Zn) content of the protruding portion (¶0107, 0129).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the protruding portion of the semiconductor layer of Miyake with an indium (In) content, a gallium (Ga) content or a zinc (Zn) content in order to control the carrier concentration (¶0088) such that the oxide semiconductor layer may exhibit excellent mobility, threshold voltage property, and reliability (¶0080). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2015/0317014 to Miyake et al. (Miyake) in view of U.S. Pub # 2019/0096925 to Lee et al. (Lee 925”).
Regarding claim 8, Miyake as previously modified discloses the first semiconductor layer and the second semiconductor layer (see the rejection of claim 1 above).
Miyake as previously modified fails to explicitly disclose wherein the first semiconductor layer and the second semiconductor layer are disposed on different layers.
Lee 925’ discloses wherein the first semiconductor layer (Fig. 9: the combinations of 133a, 134a and 135a) and the second semiconductor layer (Fig. 9: the combinations of 135b, 134b and 133b) are disposed on different layers (see Fig. 9, layer 111 and 161).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the first semiconductor layer and the second semiconductor layer of Miyake with different layer as taught by Lee in order to improve the characteristic of the lower transistor when the upper transistor is formed such that the heat may be selectively transmitted to the semiconductor layer of the lower transistor requiring activation or annealing without damaging other portions of the display device, such as a substrate, thereby improving reliability of the display device (¶0085).
Claims 10-11, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub # 2015/0317014 to Miyake et al. (Miyake) in view of U.S. Pub # 2019/0096925 to Lee et al. (Lee 925’).
Regarding independent claim 10, Miyake discloses a method of manufacturing a display apparatus (Fig. 10), the method comprising:
forming a first semiconductor layer including an oxide semiconductor (¶0080-0096 discloses the materials for the first semiconductor) material on a substrate (Fig. 10: 31);
increasing a surface roughness of the first semiconductor layer (¶0382);
forming an insulating layer (Fig. 10: 216 and ¶0200) on the first semiconductor layer (see Fig. 10: 151 in view of Fig. 2E; see Examiner’s mark-up below); and
forming a gate electrode (see Examiner’s mark-up below).


    PNG
    media_image1.png
    423
    750
    media_image1.png
    Greyscale


Even though Miyake clearly shows a gate electrode (see Examiner’s mark-up below), however, Miyake do not explicitly disclose forming a metal layer on the insulating layer and patterning the metal layer to form a gate electrode.
Lee 925’ discloses forming a metal layer (¶0075 such as conductive material is deposited) on the insulating layer (141) and patterning the metal layer (conductive material) to form a gate electrode (Fig. 5: 124a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have incorporate the patterning step of Lee to the metal layer (prior to the pattering) of Miyake in order to form a gate electrode for the thin film transistor (¶0075).
Regarding claim 11, Miyake as previously modified discloses forming of the first semiconductor layer including the oxide semiconductor material (¶0080-0096 discloses the materials for the first semiconductor) on the substrate (31) and forming a second semiconductor layer including a silicon semiconductor material (¶0080-0096 discloses the materials for the second semiconductor) on the substrate (31).
Miyake as previously modified fails to explicitly disclose the term “prior to”.
Lee 925’ discloses (¶0043-0044) and shows in (Fig. 5) the forming of the first semiconductor layer (131a) prior to the forming a second semiconductor layer (¶0045 and Fig. 7: 131b) as shown in (Fig. 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the first semiconductor layer and the second semiconductor layer of Miyake with the order of forming the first semiconductor layer prior to the second semiconductor layer as taught by Lee in order to improve the characteristic of the lower transistor when the upper transistor is formed such that the heat may be selectively transmitted to the semiconductor layer of the lower transistor requiring activation or annealing without damaging other portions of the display device, such as a substrate, thereby improving reliability of the display device (¶0085).
Regarding claim 13, Miyake as previously modified discloses the first semiconductor layer and the second semiconductor layer (see the rejection of claim 1 above).
Miyake as previously modified fails to explicitly disclose wherein the first semiconductor layer and the second semiconductor layer are disposed on different layers.
Lee 925’ discloses wherein the first semiconductor layer (Fig. 9: the combinations of 133a, 134a and 135a) and the second semiconductor layer (Fig. 9: the combinations of 135b, 134b and 133b) are disposed on different layers (see Fig. 9, layer 111 and 161).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the first semiconductor layer and the second semiconductor layer of Miyake with different layer as taught by Lee in order to improve the characteristic of the lower transistor when the upper transistor is formed such that the heat may be selectively transmitted to the semiconductor layer of the lower transistor requiring activation or annealing without damaging other portions of the display device, such as a substrate, thereby improving reliability of the display device (¶0085).
Regarding claim 14, Miyake discloses wherein the increasing of the surface roughness of the first semiconductor layer comprises: performing a plasma treatment (¶0382) on a surface of the first semiconductor layer to form a protruding portion (surface unevenness considered sufficient to meet the broadest reasonable interpretation of the label “protruding portion”) the surface of the first semiconductor layer (¶0182 and 0382).
Regarding claim 16, Miyake as previously discloses the metal layer to form the gate electrode (see Examiner’s Mark-up above in claim 10) (see the rejection of claim 10 above).
Miyake as previously discloses fails to explicitly discloses diffusing impurities into the first semiconductor layer to form a drain region and a source region.
Lee 925’ discloses diffusing impurities (¶0044: ion-doped) into the first semiconductor layer (Fig. 5: 131a) to form a drain region (135a) and a source region (133a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have incorporated the semiconductor layer of Miyake with the diffusing impurities in order to form source and drain regions (¶0044).
Regarding claim 17, Miyake discloses wherein the first semiconductor layer comprises an oxide of at least one material selected from the group consisting of indium (In), gallium (Ga), tin (Sn), zirconium (Zr), vanadium (V), hafnium (Hf), cadmium (Cd), germanium (Ge), chromium (Cr), titanium (Ti), aluminum (Al), cesium (Cs), cerium (Ce), and zinc (Zn) (see ¶0080).
Regarding claim 20, Miyake discloses wherein the insulating layer (216) overlaps the first semiconductor layer (see Examiner’s Mark-up above in claim 10).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Lee 925” and further in view of US Pub# 2020/0135772 to Lee et al. (Lee 772”).
Regarding claim 12, Miyake as previously modified discloses the forming of the first semiconductor layer including the oxide semiconductor material (¶0080-0096 discloses the materials for the first semiconductor) on the substrate (31) and forming a lower metal layer (Fig. 10: a lower metal is not labeled but ¶ 0204 and 0280 explicitly discloses a gate electrode (or metal layer)).
Miyake as previously modified fails to explicitly disclose wherein prior to the forming of the first semiconductor layer including the oxide semiconductor material on the substrate, forming a lower metal layer to overlap the first semiconductor layer.
Lee 772’ disclose prior to the forming of the first semiconductor layer including the oxide semiconductor material (Fig. 9: A1) on the substrate (210), forming a lower metal layer (Fig. 9: LS1 and ¶0121) to overlap the first semiconductor layer (A1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the upper surface of the substrate of Miyake with a lower metal layer as taught by Lee 772’ in order to protect the first semiconductor layer of the first thin film transistor that is connected with the first thin film transistor (¶0121).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Lee 925’ and further in view of U.S. Pub # 2011/0124164 to Noda et al. (Noda).
Regarding claim 15, Miyake as previously modified discloses the surface roughness of the first semiconductor layer (see the rejection of claim 1 above).
Miyake as previously modified fails to explicitly disclose wherein the surface roughness of the first semiconductor layer is in a range of about 2 nm to about 30 nm.
Noda discloses wherein the surface roughness of the first semiconductor layer is in a range of about 2 nm to about 30 nm (such as 3-4nm which is within the claimed range).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the first semiconductor layer of Miyake with the surface roughness as taught by Noda in order to obtain a semiconductor layer with a plane surface (¶0096).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Lee 925’ and further in view of U.S. Pub # 2018/0374956 to Lee et al. (Lee 956’).
Regarding claim 18, Miyake as previously modified discloses a protruding portion (surface unevenness) is formed on a surface of the first semiconductor layer by the plasma treatment (¶0382), wherein a protruding portion (surface unevenness) is formed on a surface of the first semiconductor layer by the plasma treatment (¶0382).
Miyake as previously modified fails to explicitly disclose an indium (In) content of the protruding portion is greater than a gallium (Ga) content of the protruding portion or a zinc (Zn) content of the protruding portion.
Lee 956’ discloses an indium (In) content of the protruding portion is greater than a gallium (Ga) content of the protruding portion or a zinc (Zn) content of the protruding portion (¶0107, 0129).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the protruding portion of the semiconductor layer of Miyake with an indium (In) content, a gallium (Ga) content or a zinc (Zn) content in order to control the carrier concentration (¶0088) such that the oxide semiconductor layer may exhibit excellent mobility, threshold voltage property, and reliability (¶0080). 
Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach or render obvious the limitation from claims 5 and 19 requiring that “wherein the indium (In) content of the protruding portion is greater than an indium (In) content of a body portion of the first semiconductor layer” taken in combination with all remaining limitations of each respective claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. US Pub #2020/0135772, Kim et al. US Pub #2019/0305065, Lee et al. US Pub #2019/0096925, Lee et al. US Pub #2019/0074304, Oh et al. US Pub #2016/0063924, Miyake et al. US Pub #2015/0317014, Okazaki et al. US Pub #2013/0244374 and Noda et al. US Pub #2011/0124164.
None of the prior art of record teach or render obvious the limitation from claims 5 and 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896